Case 1:20-cv-20695-DPG Document 11 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-20695-CIV-GAYLES/REID
                                  (17-20255-CR-GAYLES)

   DIONICO LEANDRO GARCIA CHERE,

          Movant,

                  v.

   UNITED STATES OF AMERICA,

          Respondent.
                                                      /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on the Report of Magistrate Judge (the “Report”)

  [ECF No. 3]. Movant filed a pro se motion to vacate under 28 U.S.C. § 2255, attacking the

  constitutionality of his conviction and sentence following a guilty plea (the “Motion”) [ECF No. 1].

  The matter was referred to Magistrate Judge Reid for a ruling on all pre-trial non-dispositive

  matters and for a Report and Recommendation on any dispositive matters. [ECF No. 2]. Judge

  Reid’s Report recommends that the Court dismiss the Motion as time-barred. Movant has filed

  timely objections to the Report. [ECF Nos. 8, 9].

         A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,
Case 1:20-cv-20695-DPG Document 11 Entered on FLSD Docket 11/02/2020 Page 2 of 2




  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

         The Court has conducted a de novo review of the record and agrees with Judge Reid’s well-

  reasoned analysis and conclusion that the Motion should be dismissed as time-barred.

  Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

         (1)    Judge Reid’s Report [ECF No. 3] is AFFIRMED AND ADOPTED and

                incorporated into this Order by reference;

         (2)    The Motion to Vacate [ECF No. 1] is DISMISSED as time-barred;

         (3)    No certificate of appealability shall issue; and

         (4)    This case shall be CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of November, 2020.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  2
